Title: From Thomas Jefferson to André Limozin, 9 September 1787
From: Jefferson, Thomas
To: Limozin, André



Sir
Paris Sep. 9. 1787.

Immediately on the receipt of your favor of the 31st. of August I waited on the person who is charged with the superintendance of the conduct of the farms, and informed him that the Custom house officers had required the antient duties on a cargo of pearlash arrived at Havre. He observed to me that the duties promised to be abolished by the king were only those due to himself or the farms; but that there were droits locaux, which he could not abolish; that the officers of the customs might have demanded the droits locaux, but that it was impossible they should have demanded any other duties. If they have done so, I will beg the favor of you to send me such evidence of the demand as will enable me to press a proper notice of the farms if they have failed to give orders, or a punishment of the officer if he has failed to obey them.
The box from Philadelphia, which you were so kind as to forward, is not yet come to my hands. I should be glad to know by what conveyance it was sent, that I may have necessary enquiries made from time to time.
No further changes in the government since my last. The office of Directeur du tresor royal was offered to M. de la Borde and refused by Him.—Had no accident intervened, I think the affairs of the Dutch would have been arranged without producing any war immediately. They are even at this moment in a train of negociation. But in the mean time a war has broke out between the Russians and Turks. We have no news yet of any action, but the Turks have imprisoned the Russian Ambassador at Constantinople, and no hope is entertained of preventing hostilities. Considering the situation of things in Europe, it seems inevitable that this fire must spread over the whole of it. The utmost that can be hoped in my opinion is that the season is so far advanced as that the other powers of Europe may not be drawn into the vortex of hostilities till the ensuing spring. The desire of government to prevent a war, might make it disagreeable to them to see this opinion published; I will pray you therefore to make use of it only for your own government, and that of the Americans concerned in commerce with your port. I shall make the same communication to our agents at Nantes and Bordeaux. I have the honour to be with much esteem, Sir, your most obedient & most humble servant,

Th: Jefferson



P.S. Just as I was going to seal this letter, I received yours of the 7th. instant. With respect to the two boxes of books for Williamsburg and Richmond, I would rather they should go to New York, because they will there be in the hands of a friend who will forward them very surely and without delay. I thank you for your care of the boxes of seeds &c. which you have forwarded. I have no doubt they will all come safe, and the information you now give of the conveiance by which they come answers that part of the present letter which asks for that information. I will give the notice you desire to the Chevalier de la Luzerne.

